Citation Nr: 0926636	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-05 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder to include back numbness.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.  

3.  Entitlement to service connection for a personality 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from June 1987 to October 
1993.  The Veteran served in Persian Gulf.  He was awarded 
the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which denied service 
connection for both a back disorder to include back numbness 
and a personality disorder.  In April 2006, the Veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  In September 2006, the Board framed the 
issues on appeal as entitlement to service connection for a 
back disorder and an acquired psychiatric disorder and 
remanded the Veteran's appeal to the RO for additional 
action.  In July 2007, the Board again remanded the Veteran's 
claims to the RO for additional action.  

The Board has reframed the issues on appeal so as to more 
accurately reflect the nature of the Veteran's claims.  

The issues of service connection for a chronic acquired 
psychiatric disorder and a personality disorder are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  


FINDING OF FACT

A chronic back disorder was not manifested during active 
service or for many years thereafter.  The Veteran's chronic 
lumbar spine degenerative disc disease has not been 
objectively shown to have originated during active service.  
CONCLUSION OF LAW

A chronic back disorder to include back numbness was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claim for service connection for a 
chronic back disorder, the Board observes that the VA issued 
VCAA notices to the Veteran in May 2003, March 2006, 
September 2006, July 2007, and May 2008 which informed him of 
the evidence generally needed to support a claim of 
entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The May 2003 
VCAA notice was issued prior to the July 2003 rating decision 
from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The Veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  The hearing transcript is of record.  The Board has 
remanded the Veteran's claim to the RO twice for further 
action.  There remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran's service treatment records make no reference to 
a chronic back disorder.  A July 1992 treatment record states 
that the Veteran complained of "upper back pain/neck pain."  
He denied a history of injury or trauma.  An impression of 
upper back muscle strain was advanced.  At his September 1993 
physical examination for service separation, the Veteran 
denied having experienced recurrent back pain.  On 
examination, the Veteran was found to have a normal spine and 
musculoskeletal system.  

In his March 2003 claim for service connection, the Veteran 
advanced that he had "numbness in his back that he says is 
caused from exposure to environmental hazards in the Gulf 
War."  In his April 2003 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the Veteran 
advanced that he was seeking service connection for 
"numbness in the back."  He indicated that the claimed 
disability had been initially manifested in October 2003.  

A May 2003 VA treatment record states that the Veteran was 
seeking service connection for "numbness in his back 'as he 
was kicked out of the service with this diagnosis.'"  

In his September 2003 Appeal to the Board (VA Form 9), the 
Veteran advanced that "he never had numbness in his back and 
feels he may have been exposed to something while he was in 
the Gulf War."  

A July 2005 VA magnetic resonance imaging study of the lumbar 
spine revealed findings consistent with degenerative disc 
disease.  A September 2005 VA pain evaluation indicates that 
the Veteran complained of chronic thoracolumbar spine pain of 
six months' duration.  The Veteran was diagnosed with 
degenerative disc disease.  

At the April 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he had 
injured his back while stationed in Korea during active 
service.  He was diagnosed with back strain by treating 
military medical personnel and subsequently experienced 
chronic back pain.  The Veteran clarified that he had been 
subsequently diagnosed by the VA with degenerative disc 
disease 

At a May 2009 VA examination for compensation purposes, the 
Veteran complained of chronic low back pain.  He reported 
that he had initially manifested "back problems" while 
serving in the Persian Gulf.  The Veteran was diagnosed with 
lumbar spine degenerative disc disease.  The VA examiner 
opined that:  

Unfortunately, there is no documentation 
of any injury to the lumbar spine or any 
doctor's visits regarding a lumbar spine 
condition while he was in the service.  
There is only 1 note regarding his upper 
back and neck which has completely 
resolved and he is not complaining of 
upper back and neck pain at this time, 
and has not since his time in the 
service.  While there is evidence of some 
early degenerative disc disease in the 
lumbar spine, this is a fairly common 
condition and occurs in young men on a 
somewhat frequent basis.  There is 
nothing in his history that tells me that 
his issue is related to his time in the 
service.  

In summary, [the Veteran] is a 40 year 
old male with early degenerative disc 
disease of the lumbar spine that in my 
medical opinion is not related to his 
time in the service.  I do not believe 
that his activities while in the service 
aggravated any preexisting condition, nor 
do I believe that his current condition 
is otherwise etiologically related to his 
service.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  While the Veteran was treated for upper back muscle 
strain on a single occasion during active service, his 
service treatment records do not refer to a chronic back 
disorder.  At his physical examination for service 
separation, the Veteran neither complained of nor exhibited a 
chronic back disorder.  The earliest clinical documentation 
of record of the Veteran's chronic lumbar spine degenerative 
disc disease is dated in July 2005, some 11 years after 
service separation.  No competent medical professional has 
related the onset of the Veteran's chronic lumbar spine 
disability to either his inservice upper back muscle strain 
or to active service in general.  Indeed, the examiner at the 
May 2009 VA examination for compensation purposes expressly 
negated the existence of such an etiological relationship.  

The Veteran advances on appeal that his chronic lumbar spine 
degenerative disc disease was initially manifested while he 
was serving with the Navy in the Persian Gulf or secondary to 
his exposure to some substance while he was in that area.  
The Board acknowledges that the Veteran served in combat in 
the Persian Gulf and was awarded the Combat Action Ribbon.  
However, he does not allege that he sustained his chronic 
lumbar spine disorder during such combat.  Therefore, the 
provisions of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application in the instant appeal.  

The Veteran's claim is supported solely by his own testimony 
and written statements.  Such evidence is insufficient to 
establish an etiological relationship between the claimed 
disorder and the Veteran's inservice upper back muscle strain 
and/or active service in general.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board concludes 
that a preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a chronic back 
disorder to include back numbness.  


ORDER

Service connection for a chronic back disorder to include 
back numbness is denied.  


REMAND

The report of the Veteran's November 1986 physical 
examination for service entrance notes that the Veteran was 
found to exhibit no psychiatric or skin abnormalities.  A 
July 1993 naval psychiatric evaluation relates that the 
Veteran had made recurrent suicidal threats and "cut himself 
with knives and burned himself with cigarettes on numerous 
occasions."  On examination, the Veteran exhibited 
"multiple old scars from self-mutilation to his upper 
extremities" and "endorsed suicidal ideation with plan to 
shoot himself if forced to remain on active duty."  
Assessments of a not otherwise specified personality disorder 
with borderline and passive-aggressive features, alcohol 
abuse, and marital problems were advanced.  

In reviewing the report of the May 2009 VA psychological 
examination for compensation purposes, the Veteran was 
diagnosed with "alcohol abuse, unrelated to military 
service" and a "personality disorder 
[not otherwise specified] with borderline and antisocial 
features."  The examining psychologist commented that: 

It is this clinician's opinion that the 
Veteran's longstanding personality 
disorder and alcohol abuse did not 
originate in service, were not aggravated 
during active service, or are not 
otherwise etiologically related to the 
Veteran's Navy service.  

The examiner did not address whether the Veteran's inservice 
self-mutilation and associated residual scars represent an 
aggravation of the diagnosed personality disorder.  The VA's 
duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that a further evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then schedule the Veteran for a VA 
psychiatric examination for compensation 
purposes in order to determine the 
current nature and etiology of his 
claimed chronic acquired psychiatric 
disability and the severity of his 
diagnosed personality disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
chronic posttraumatic stress disorder 
(PTSD) is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  

The examiner should advance an opinion 
addressing the following questions:

a.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic acquired 
psychiatric disorder had its onset 
during active service; is 
etiologically related to the 
Veteran's Persian Gulf combat 
experiences; or otherwise originated 
during or is causally related to 
active service.  

b.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any diagnosed personality 
disorder increased in severity 
beyond its natural progression 
during active service.  The examiner 
should specifically state whether or 
not the Veteran's inservice 
self-mutilation and associated upper 
extremity scar residuals represented 
an increase in severity of any 
identified personality disorder 
beyond its natural progression.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for 
both a chronic acquired psychiatric 
disorder and a personality disorder with 
express consideration of the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) and 
VAOPGCPREC 82-90.  If the benefits sought 
on appeal remain denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


